Motion for an extension of time granted and the time of all the parties who have taken appeals from the decree of the Supreme Court, Bronx County, entered on October 30, 1959, to perfect their appeals is enlarged so as to extend their time to file the record on appeal and their appellants’ points up to and including January 3, 1961, with notice of argument for the February 1961 Term of this court, said appeals to be argued or submitted when reached. If the appellants fail to comply with the conditions imposed, the claimants-respondents may enter an order dismissing the appeals without notice to the appellants. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.